Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 1/3/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer filed 1/3/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 2-18 are allowed, renumbered 1-17

Reason for Allowance
The present invention is directed to system and methods for a connection proxy server in an electronic trading environment.
Each independent claim identifies the uniquely distinct features, particularly:
detecting by the connection proxy that the network communication link between the client terminal and the gateway has been lost;
maintaining by the connection proxy the communication session at the gateway for the client terminal for a predetermined period of time in response to detecting that the network communication link has been lost;

terminating by the connection proxy maintaining the communication session at the gateway for the client terminal if the network communication link between the client terminal and the gateway is not restored during the predetermined period of time.

The closest prior art:
Silverman (US 7107240 B1, hereinafter Silverman) discloses an order centric tracking system and protocol for communications with handheld trading units (Fig 1-20).
Beadle (US 20050108142 A1, hereinafter Beadle) discloses system and method for managing relationships between brokers and traders (Fig 1-9).
Genetski (US 20090019305 A1) discloses systems and methods for recovering data messages from a market data stream.
All the prior art disclose conventional methods for a connection proxy server in an electronic trading environment, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473